PER CURIAM.
This is an appeal from a final judgment of the Supreme Court of Porto Rico, reversing a judgment of the District Court of Ponce.
The only question raised by the appeal is whether authorization to sell the property of minors can be given by the District Court of a district in which the property is not situated.
In Agenjo et al. v. Agenjo et al., 275 Fed. 105, handed down by us at this term, we have determined that question in the negative. Other questions were raised in the District Court and covered by its judgment. These were not dealt with by the Supreme Court. We do not pass upon them, but leave them to be dealt with after the case has been remanded.
The judgment of the Supreme Court is reversed, with costs to the appellants in this court, and the case is remanded to that court for further proceedings not inconsistent with this opinion, as amplified and explained by the opinion in Agenjo et al. v. Agenjo et al., supra.